Citation Nr: 0532285	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  00-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, claimed as secondary to service-connected 
patellofemoral syndrome of the left knee.  

2.  Entitlement to an initial increased (compensable) 
disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1954, and from March 1991 to January 1992.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In the August 1999 rating decision, the claim of entitlement 
to service connection for high frequency sensorineural 
hearing loss of the right ear was granted, and a 
noncompensable rating was assigned, effective March 1999.  
The RO denied the claim of entitlement to service connection 
for the left ear and for a left hip disability.  

This case was previously before the Board.  In June 2004, the 
Board established entitlement to service connection for the 
veteran's left ear, and remanded the issue of entitlement to 
service connection for the claimed left hip disability for 
further development.  

By rating decision, dated in June 2004, the RO noted that the 
Board established service connection for bilateral hearing 
loss, and assigned a noncompensable disability rating, 
effective March 1999.  

For the reasons discussed below the Board determines that the 
requested development has been accomplished.  


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.  

2.  The results of the July 1999 VA audiogram are equivalent 
to a numeric designation of VI for the right ear and I for 
the left ear.  

3.  The results of the March 2002 VA audiogram are equivalent 
to a numeric designation of V for the right ear and II for 
the left ear.  . 

4.  The results of the June 2002 VA audiogram are equivalent 
to a numeric designation of VI for the right ear and I for 
the left ear.  

5.  The results of the February 2005 VA audiogram are 
equivalent to a numeric designation of V for the right ear 
and I for the left ear.  

6.  The veteran does not have a current left hip disability 
that is due to service, or is proximately due to, or the 
result of, the service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a bilateral 
hearing loss for the period from March 22, 1999 to March 29, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2005).

2.  The criteria for a 10 percent rating for a bilateral 
hearing loss for the period from March 29, 2002, to June 11, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 
6100 (2005).

3.  The criteria for a compensable rating for a bilateral 
hearing loss beginning June 11, 2002, a noncompensable 
rating, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code 6100 (2005).

4.  A left hip disability was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

In the veteran's case, a claim for compensation was filed and 
an unfavorable decision was entered prior to the enactment of 
VCAA.  In March 1999, VA received the claims of entitlement 
to service connection for bilateral hearing loss and 
entitlement to service connection for a left hip disability, 
claimed as secondary to a service-connected left knee 
condition.  

In August 1999, the RO granted service connection for hearing 
loss of the right ear, and denied the claim of entitlement to 
service connection for hearing loss of the left ear and for a 
left hip, claimed as secondary to the service-connected left 
knee disability.  A timely appeal was filed by the veteran.

In April 2003, the veteran was informed via letter of the 
requirements of VCAA.

In June 2004, the Board granted the claim of entitlement to 
service connection for defective hearing loss of the left 
ear, and remanded the issues of entitlement to service 
connection for the claimed left hip disability for further 
development and entitlement to a compensable rating for the 
hearing loss.  

In August 2004, the veteran received information pertaining 
to VCAA and VA's continued development of the claim in 
accordance with VCAA.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Factual Background

The veteran had two periods of service; the first from 
November 1950 to November 1954.  The second period of service 
was from March 1991 to January 1992.  

Several inquiries by VA to National Personnel Records Center 
(NPRC) regarding the veteran's service medical records 
resulted in responses from NPRC that the veteran's service 
medical records were unavailable for the period of service 
dated from November 1950 to November 1954.  When a veteran's 
service medical records are unavailable, VA's duty to assist, 
the duty to provide reasons and bases for its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 
250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  

The available service medical records showed that the veteran 
did not complain of left hip pain, and there is no record of 
a left hip injury.  

In October 1993, the medical treatment records from Hansom 
United States Air Force Base (USAFB) showed that the veteran 
complained of pain in the left hip.  The assessment was 
arthritis of the left hip, etiology unknown.  

On VA examinations, dated in April 1998, the left hip 
disability was not mentioned.  

The veteran underwent VA examination in July 1999 for hearing 
loss.  The pure tone thresholds, in decibels, were as 
follows: 

HERTZ

1000
2000
3000
4000
Avg.
RIGHT
25
25
55
70
44
LEFT
15
30
25
40
27

The Maryland CNC speech recognition score for the right ear 
was 56 percent, and the score for the left ear was 96 
percent.  Tympanometry revealed normal ear pressure and 
compliance, bilaterally.  The diagnosis was mild to 
moderately severe, high frequency sensorineural hearing loss 
of the left ear.  The diagnosis for the right ear was 
moderately severe to severe, high frequency sensorineural 
hearing loss.  

On July 1999 VA orthopedic examination, the examiner reported 
that the veteran presented with vague complaints of the left 
hip and gave a history of having injured the left anterior 
pelvic area while in service in 1991, when she struck it on 
an open file cabinet drawer.  She was seen after the injury 
for complaints of pain that subsequently cleared up.  
However, in recent time she related the recurrence of pain in 
the same area that she injured, which bothered her when she 
walked for a long period of time.  Following physical 
examination of the veteran, the diagnosis was old contusion 
of the left pelvis with some residual symptoms.  The examiner 
then commented by stating that there was no relationship 
between the hip and the service-connected left knee 
disability.  The July 1999 X-ray showed that the veteran had 
a clinical history of pain and tenderness in the left 
anterior region of the pelvic.  

On VA audiological evaluation in March 2002, the pure tone 
thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
20
35
25
30
28
LEFT
35
70
70
65
60

The Maryland CNC speech recognition score for the right ear 
was 64 percent, and the score for the left ear was 96 
percent.  The objective findings for the left ear revealed 
normal to mild sensorineural loss with excellent word 
recognition.  The findings for the right ear revealed normal 
to moderately severe sensorineural hearing loss with reduced 
word recognition.  

On June 2002 VA audiology examination, the pure tone 
thresholds, in decibels, were as follows: 


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
35
65
60
60
55
LEFT
20
40
30
30
30

The Maryland CNC speech recognition score was 64 percent in 
the right ear and 92 percent in the left ear.  The diagnosis 
was mild to moderately severe hearing loss with poor 
discrimination in the right ear, and in the left ear, low 
normal to mild loss with excellent discrimination.  It was 
noted that the veteran's hearing loss remained essentially 
unchanged from the examination preformed in March 2002.  

The VA treatment record, dated in August 2002 reported that 
the veteran wore a hearing aid on an "as needed basis," and 
she employed various coping strategies to compensate for her 
asymmetrical sensorineural hearing loss, described as worse 
in the right ear.  The audiologist stated that the veteran's 
condition appeared stable.  

In the Board's June 2004 decision, entitlement to service 
connection for defective hearing of the left ear was 
established.  By rating decision, also dated in June 2004, 
the RO noted that service connection was granted for 
bilateral hearing loss, and assigned a noncompensable rating, 
effective March 1999.  

Additional VA medical records, dated through December 2004, 
showed no complaints pertaining to a left hip disability.  

Following the January 2005 VA examination, the examiner 
related that the veteran's claims file was carefully 
reviewed.  The veteran related that at Fort Bragg, North 
Carolina, she suffered an injury to her left knee, and she 
injured it again in 1991.  Following discharge she developed 
some problems with her left hip.  She had experienced recent 
problems with her left hip which occurred with prolonged 
walking and unusual activity of her hip joint.  There was no 
difficulty presented by the range of motion of the veteran's 
hip, and the findings were completely negative.  The 
impression was that there was no connection between the 
recent claims of the left knee and the recent claims of the 
left hip.  The examiner also noted that a co-existent problem 
with a gynecological surgery was contributory to whatever 
pain the veteran may have experienced in her pelvis, although 
at the time of the examination there were no specific 
complaints concerning her pelvic surgery.  

On the authorized audiological evaluation in February 2005, 
pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg.
RIGHT
35
65
65
60
56
LEFT
20
40
30
40
33

The Maryland CNC speech recognition score was 70 percent for 
the right ear, and 92 percent for the left ear.  The veteran 
had high frequency, mild sensorineural hearing loss in the 
left ear, and she had sharply sloping, high frequency, mid 
frequency, moderately severe sensorineural hearing loss.  
Tympanometry was within normal limits for shape, compliance 
and pressure, bilaterally.  

The diagnosis stated that the examination did not represent 
any changes in the way of evaluating the presence or severity 
of hearing loss.  

Analysis

Entitlement to Service Connection for a Left Hip Disability, 
Claimed as Secondary to the Service-Connected Left Knee 
Disability

Under the laws administered by VA, service connection may be 
granted for a disability resulting from disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2005).  

Service connection may be granted on the basis of a post-
service initial diagnosis of a condition when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to establish service connection for the claimed 
disorder, the following must be present: Medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected on a secondary basis.  38 C.F.R. § 3.310 (2005).  

When aggravation of a non-service-connected condition is the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2005).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102 (2005).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  

As a reminder, the veteran's service medical records are 
largely unavailable.  When a veteran's service medical 
records are unavailable, VA's duty to assist, the duty to 
provide reasons and bases for its findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In this 
regard, the RO has undertaken the analysis in accordance with 
the provisions of O'Hare.  

The veteran's primary argument is that she injured the area 
of her left pelvic when she hit the area on an open file 
cabinet drawer in 1991.  As a result she now experiences pain 
in the left pelvic area.  She also argues that as a result of 
injuring the left knee in 1991 when she struck the left knee 
at her computer terminal located underneath her desk, she 
experienced pain in the left knee.  (See VA examination dated 
in April 1998).  She maintains that the pain from the left 
knee now causes discomfort in the area of the left hip.  

The available service medical records do not show that the 
veteran suffered trauma to the left hip, and there were no 
complaints of a left hip injury.  The pertinent post-service 
medical records showed that the veteran had complaints of 
left hip pain and that she was assessed with arthritis.  The 
etiology was unknown.   

During the July 1999 examination, the examiner noted that the 
veteran's complaints pertaining to the hip were very vague.  
While the examiner reported a diagnosis of an old contusion 
of the left pelvis with some residual symptoms; the examiner 
was of the opinion that there was no relationship between the 
left hip and the service-connected left knee disability.  
Likewise, following the January 2005 VA medical examination, 
the examiner opined that there was no relationship between 
the complaints of the left hip and the service-connected left 
knee disability, and in fact, found no hip disability.  
Service connection cannot be granted when there is no current 
disability shown.

Based on the foregoing evidence, the Board determines that 
the criteria for service connection are not met.  Therefore, 
the weight of the evidence is against the claim of 
entitlement to service connection.  

While the Board is aware of the appellant's contentions, as a 
lay person, the veteran's statements, alone, are insufficient 
and cannot be considered as a basis for establishing the 
etiology of the claimed left hip disability.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The preponderance of the evidence is against the claim of 
entitlement to service connection for a left hip disability.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Entitlement to an Initial Increased (Compensable) Rating for 
Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
that represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  

The regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability, the 
Board must determine whether the veteran is entitled to 
"staged" ratings to compensate him for times since filing his 
claim when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Compare and contrast 
with the holding in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), where the court indicated the most recent level of 
functional impairment is of primary importance.  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2005).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Table VI

Numeric designation of hearing impairment based on pure tone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*

Numeric designation of hearing impairment based only
on pure tone threshold average

Puretone Threshold Average

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI


Table VII

Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


The veteran is service connected for bilateral hearing loss, 
evaluated as noncompensable, effective March 1999, the date 
of receipt of the veteran's claim.  She argues that she meets 
the criteria for a compensable rating for bilateral hearing 
loss.  

Because the veteran has appealed the initial rating assigned, 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  The Board 
must determine whether the veteran was entitled to a 
compensable rating for hearing loss at any time since the 
grant of service connection.  


Entitlement to an Increased (Compensable) Rating for 
Bilateral Hearing Loss 

Service connection for a bilateral hearing loss was effective 
March 22, 1999.  

The Board notes that results of the July 1999 VA audiogram 
are equivalent to a numeric designation of VI for the right 
ear and I for the left ear.  A noncompensable evaluation is 
warranted when these values are applied to Table VII. 38 
C.F.R. § 4.85, Diagnostic Code 6100 (2005). 

The results of the March 2002 VA audiogram are equivalent to 
a numeric designation of V for the right ear and II for the 
left ear.  A 10 percent evaluation is warranted when these 
values are applied to Table VII. 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2005). 

The results of the June 2002 VA audiogram are equivalent to a 
numeric designation of VI for the right ear and I for the 
left ear.  A noncompensable evaluation is warranted when 
these values are applied to Table VII. 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005). 

The results of the February 2005 VA audiogram are equivalent 
to a numeric designation of V for the right ear and I for the 
left ear.  A noncompensable evaluation is warranted when 
these values are applied to Table VII. 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005). 

Based on the foregoing, the Board concludes that the medical 
evidence demonstrated that the veteran was entitled to a 
compensable rating of 10 percent for bilateral hearing loss, 
from March 29, 2002, to June 11, 2002, since the examination 
dated on March 29, 2002 showed that the veteran had Level V 
auditory acuity in the right ear, and Level II auditory 
acuity in the left ear.  However, beginning June 11, 2002, 
and thereafter, the numeric designations were equivalent to a 
non compensable evaluation.

In summary, for the period from March 22, 1999 to March 29, 
2002, a compensable rating is denied.  For the period March 
29, 2002, to June 11, 2002, a 10 percent rating is granted.  
Beginning June 11, 2002, a noncompensable rating is merited.  

Extraschedular Rating

The evidence received in connection with the veteran's claim 
for an increased (compensable) rating for bilateral hearing 
loss did not show marked interference with her employment, or 
that the hearing loss resulted in frequent periods of 
hospitalization, rendering impractical the use of the regular 
schedular standards.  Therefore, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  




ORDER

Entitlement to service connection for a left hip disability, 
claimed as secondary to service-connected patellofemoral 
syndrome of the left knee is denied.  

Entitlement to a compensable rating for a bilateral hearing 
loss for the period from March 22, 1999 to March 29, 2002, is 
denied.  

Entitlement to a 10 percent rating for a bilateral hearing 
loss for the period from March 29, 2002, to June 11, 2002, is 
granted.  

Entitlement to a compensable rating for a bilateral hearing 
loss beginning June 11, 2002, a noncompensable rating is 
denied.

____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


